859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest DAVIS, Plaintiff-Appellant,v.Elaine CARR, Dentist, Anglie LANE, Dentist Assistant,Defendants-Appellees.
No. 88-7132.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1988.Decided Sept. 20, 1988.

Ernest Davis, appellant pro se.
Paul T. Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, for appellees.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ernest Davis appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Davis v. Carr, C/A No. 87-128-HM (D.Md. Apr. 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.